DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 9 and 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Al-Rawi et al. (hereinafter Al-Rawi) (US 20180373287 A1).
As to claim 1, Al-Rawi teaches a method comprising:
grouping, by a processor, a plurality of processor cores into core aggregations [00023: “the circuitry 112 may group the cores 104 in two or more groups.”], wherein each one of the core aggregations is associated with a maximum allowable C-state [0020: “the circuitry 116 may be configured to assign workloads to the cores 104. For example, the circuitry 116 may allocate threads to different cores 104….the workload assignment may be based on availability of cores 104 for workload assignment…state of individual cores (e.g., whether active, or in a low power state)…the circuitry 116 may also determine…latency tolerance associated with the workload…”]; 
generating a map of the core aggregations based on the grouping to be used when routing a thread for execution [0021: “In some embodiments, based on assigning the workload among one or more of the cores 104, the circuitry 116 may generate workload assignment parameters 124. The parameters 124 may, for example, represent …a time required to complete the workload…a latency that the workload may tolerate”]; and 
routing the thread for execution to one of the processor cores based on a latency requirement of the thread and the maximum allowable C-state of a core aggregation of the core aggregations as depicted in the map [0020: “the circuitry 116 may be configured to assign workloads to the cores 104. For example, the circuitry 116 may allocate threads to different cores 104….the workload assignment may be based on availability of cores 104 for workload assignment…state of individual cores…the circuitry 116 ay also determine…latency tolerance associated with the workload…”].
As to claim 2, Al-Rawi teaches wherein the routing the thread for execution to the core aggregation is further based on a minimum frequency of the core aggregation [0020: “the circuitry 116 nay also determine or estimate a frequency…a time-sensitiveness of the workload (e.g., whether the workload can be executed with some delay, or has to be executed with minimum or no delay)”].
As to claim 4, Al-Rawi teaches wherein the each one of the core aggregations is further associated with a minimum frequency requirement of an application [0020: “the circuitry 116 nay also determine or estimate a frequency…a time-sensitiveness of the workload (e.g., whether the workload can be executed with some delay, or has to be executed with minimum or no delay)”].
As to claim 7, Al-Rawi teaches wherein the thread is a latency-sensitive thread and the core aggregation has C-state disabled [0020].
As to claims 9 and 10, they relate to system claims comprising the similar subject matters claimed in claims 1 and 2. Therefore, they are rejected under the same reasons applied to claims 1 and 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Al-Rawi et al. (hereinafter Al-Rawi) (US 20180373287 A1), in view of O’Sulliva et al. (hereinafter O’Sulliva ) (US 20140282607 A1).
As to claim 5, Al-Rawi does not teach wherein the each one of the core aggregations is further associated with a maximum size of an instruction set requirement of an application.
O’Sulliva teaches associating a maximum size of an instruction set with a core [0040: “The thread scheduling component 130 then determines whether a maximum number of countable instructions for the first thread has been reached…”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of associating a maximum size of an instruction set with the core as suggested in O’Sulliva into Al-Rawi to facilitate the scheduling of thread. One having ordinary skill in the art would have been motivated to make such modification to improve the efficiency of scheduling the threads.
As to claim 6, Al-Rawi and O’Sulliva together teach wherein the each one of the core aggregations is further associated with a different minimum frequency [Al-Rawi, 0020: “the circuitry 116 nay also determine or estimate a frequency…a time-sensitiveness of the workload (e.g., whether the workload can be executed with some delay, or has to be executed with minimum or no delay)”] and a different maximum size of an instruction set [0040: “The thread scheduling component 130 then determines whether a maximum number of countable instructions for the first thread has been reached…”].
As to claim 13, it relates to system claim comprising the similar subject matter claimed in claim 6. Therefore, it is rejected under the same reasons applied to claim 6.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Al-Rawi et al. (hereinafter Al-Rawi) (US 20180373287 A1), in view of Morris (US 20200089883 A1).
As to claim 8, Al-Rawi does not teach the method of claim 7, further comprising generating a report associated with execution of the thread.
Morris teaches generating a report associated with execution of the thread [044: “Accordingly, the computer system may generate report information (e.g., report 420) that includes program instructions associated with the execution of the particular thread.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of generating a report associated with execution of the thread as suggested in Morris into Al-Rawi to facilitate the monitoring for malware. One having ordinary skill in the art would have been motivated to make such modification to improve the security of the system.
Claim(s) 14, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Al-Rawi et al. (hereinafter Al-Rawi) (US 20180373287 A1), in view of Sunwoo et al. (hereinafter Sunwoo) (US 202203579 A1).
As to claim 14, Al-Rawi teaches a method comprising: 
monitoring, by a processor, a workload during execution to collect data for determining a latency requirement of the workload each core aggregation includes one or more processor cores, and wherein each one of the core aggregations is associated with a maximum allowable C-state [0020: “the circuitry 116 may be configured to assign workloads to the cores 104. For example, the circuitry 116 may allocate threads to different cores 104….the workload assignment may be based on availability of cores 104 for workload assignment…state of individual cores…the circuitry 116 may also determine…latency tolerance associated with the workload…”]; 
mapping each of the processor cores to one of the core aggregations [00023: “the circuitry 112 may group the cores 104 in two or more groups.”]; and 
routing a thread for execution to one of the processor cores based on a latency sensitivity of the thread and the maximum allowable C-state [0020: “the circuitry 116 may be configured to assign workloads to the cores 104. For example, the circuitry 116 may allocate threads to different cores 104….the workload assignment may be based on availability of cores 104 for workload assignment…state of individual cores…the circuitry 116 may also determine…latency tolerance associated with the workload…”].
Al-Rawi does not teach training a machine learning model using the data during the execution of the workload.
Sunwoo teaches training a machine learning model using the data during the execution of the workload [0041].
Thus, it would have been obvious to one or ordinary skill in the art to incorporate the teaching of training a machine learning model as suggested in Sunwoo into Al-Rawi to implement AI. One having ordinary skill in the art would have been motivated to make such modification to improve performance.
As to claim 15, Al-Rawi teaches wherein the routing the thread for execution to the core aggregation is further based on a minimum frequency of the core aggregation [0020: “the circuitry 116 nay also determine or estimate a frequency…a time-sensitiveness of the workload (e.g., whether the workload can be executed with some delay, or has to be executed with minimum or no delay)”].
As to claim 17, Al-Rawi teaches wherein the each one of the core aggregations is further associated with a minimum frequency requirement of an application [0020: “the circuitry 116 nay also determine or estimate a frequency…a time-sensitiveness of the workload (e.g., whether the workload can be executed with some delay, or has to be executed with minimum or no delay)”].
As to claim 19, Al-Rawi teaches wherein the thread is a latency-sensitive thread and the core aggregation has C-state disabled [0020].
As to claim 20, Al-Rawi teaches the method of claim 14, further comprising reporting a mapping of the processor cores to the core aggregations to an operating system [00023: “the circuitry 112 may group the cores 104 in two or more groups.”] [0058].
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Al-Rawi et al. (hereinafter Al-Rawi) (US 20180373287 A1) in view of Sunwoo et al. (hereinafter Sunwoo) (US 202203579 A1), and further in view of O’Sulliva et al. (hereinafter O’Sulliva ) (US 20140282607 A1).
As to claim 18, Al-Rawi teach wherein the each one of the core aggregations is further associated with a different minimum frequency [0020: “the circuitry 116 nay also determine or estimate a frequency…a time-sensitiveness of the workload (e.g., whether the workload can be executed with some delay, or has to be executed with minimum or no delay)”].
O’Sulliva teaches associating maximum size of an instruction set with a core [0040: “The thread scheduling component 130 then determines whether a maximum number of countable instructions for the first thread has been reached…”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of associating a maximum size of an instruction set with the core as suggested in O’Sulliva into Al-Rawi to facilitate the scheduling of thread. One having ordinary skill in the art would have been motivated to make such modification to improve the efficiency of scheduling the threads.

Allowable Subject Matter
Claims 3, 11, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187